Citation Nr: 1509441	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for otitis media.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a bilateral hearing loss disability (10 percent disabling) and tinnitus, and denied service connection for otitis media and peripheral vestibular disorder.  

The Board notes that the Veteran's June 2013 Notice of Disagreement (NOD) was specifically referable to the otitis media and bilateral hearing loss issues.  The July 2014 Statement of the Case addresses entitlement to an increased rating for bilateral hearing loss and service connection for otitis media.  The Veteran submits a timely Form 9 Substantive Appeal with respect to the otitis media and peripheral vestibular disorder; there is no mention of the issue of an increased rating for bilateral hearing loss.  The statement accompanying his substantive appeal again only specifies the otitis media and peripheral vestibular disorder.  However, the Veteran's representative submits a statement (VA 646) as to the issues of increased rating for bilateral hearing loss and service connection for otitis media.  Those two issues were subsequently certified to the Board for appeals processing.  

First, with respect to the issue of service connection for peripheral vestibular disorder which was initially denied by the RO in the May 2013 rating decision.  The statutory framework guiding the VA appeals process provides that if a claimant receives an unfavorable decision on a claim for VA benefits, the claimant may initiate appellate review by filing a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) (2014).  The claimant "shall" file the NOD within one year from the date on which the agency of original jurisdiction (AOJ) (usually an RO) mails notice of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  If the claimant does not file an NOD within the one-year period, the AOJ decision "shall become final."  Id.  The Veteran did not submit a timely NOD with respect to this issue, thus the May 2013 rating decision became final.  The Board considers the Veteran's VA Form 9 listing peripheral vestibular disorder to be a claim to reopen the issue of service connection.  The issue of whether new and material evidence was received to reopen the issue of service connection for peripheral vestibular disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

Second, the Board notes that although the Veteran did not indicate in his VA Form 9 that he is appealing the disability rating assigned for his bilateral hearing loss disability, his representative and VA treated the matter as if it were on appeal.  The Veteran has not subsequently indicated otherwise.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  The representative and VA's cumulative actions in the Veteran's appeal have waived any objection to the timeliness of the substantive appeal for the bilateral hearing loss issue.  Thus, this issue is on appeal before the Board at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary prior to final adjudication of the issues.  Specifically, a VA examination is ordered to determine the current nature and likely etiology of the Veteran's otitis media as the record demonstrates a history of chronic and serous otitis occurring on and off for several years.  Based on the fact that the Veteran's service records were most likely fire-related, and based on his credible statements indicating treatment in service for otitis media, a medical opinion as to the link between any current disability and service should be obtained.

With regards to the issue of an increased rating for the bilateral hearing loss disability, the Board notes that the May 2013 VA examination, which was the basis for the disability rating, did not perform the speech discrimination (Maryland CNC) test because it was deemed inappropriate in the Veteran's case.  There was no further explanation as to why the test could not be performed (e.g., situational reasons or reasons permanent in nature).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss disability.  If the speech discrimination test cannot be performed, a thorough explanation of why such test is not appropriate should be provided.  This test is critical in that it has a direct impact on the disability rating assigned.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of his otitis media in both ears.  The examiner must review the claims file in connection with the examination.  

Following a physical examination, to include all appropriate diagnostic testing, the examiner is to (a) determine whether otitis is present in the right and left ears; and (b) opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right and/or left ear otitis media had its onset during service (accept as true his diagnosis of otitis media in service), or is due to an event or injury in service (including exposure to acoustic trauma during service and the insertion of cotton balls in his ears for protective measures), or is otherwise related to service.  

The examiner must provide a full rationale for all opinions included in the examination report.  The examiner should specifically consider the findings from the Ear, Nose & Throat medical records from 2006 through 2012.

2. Schedule the Veteran for a VA audiometric examination to ascertain the current severity his service-connected bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  If the Maryland CNC test cannot be performed, the examiner should explicitly state the reasons for why the test cannot be performed.  

3. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




